Citation Nr: 1037858	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-16 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Ms. G.H.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
August 1962 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin which denied the Veteran's claim.

The Veteran testified at a RO hearing in June 2007.  In February 
2009, he presented sworn testimony during a videoconference 
hearing which was chaired by a Veterans Law Judge who is no 
longer employed by the Board. 

In a November 2009 decision, the Board denied the Veteran's 
service connection claim for PTSD.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a June 2010 Order, the Court vacated 
the November 2009 Board decision, and remanded the case to the 
Board for further proceedings consistent with a June 2010 Joint 
Motion for Remand.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In a July 2010 correspondence, the Board informed the Veteran 
that the Veterans Law Judge who held his February 2009 hearing 
was no longer employed by the Board.  He was given the option to 
request another hearing before another Veterans Law Judge.  In an 
August 2010 response, the Veteran indicated that he wanted a 
videoconference hearing before a Veterans Law Judge.  A hearing 
on appeal will be granted to an appellant who requests a hearing 
and is willing to appear in person.  38 C.F.R. § 3.103(c) (2009).  
Therefore, the Veteran must be provided an opportunity to present 
testimony at a videoconference hearing at the RO before the Board 
may proceed with appellate review.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing before a Veterans Law Judge at the 
RO.  All correspondence and any hearing 
transcripts regarding this hearing should be 
associated with the claims folder.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



